Citation Nr: 0735683	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision the RO determined that the veteran 
failed to submit new and material evidence sufficient to 
reopen his claim for service connection for PTSD. 


FINDINGS OF FACT

1.  In an April 1997 decision, the Board determined that the 
veteran was not entitled to service connection for PTSD.  The 
veteran was notified of that decision; however, he did not 
submit a notice of disagreement or perfect an appeal. 

2.  The evidence submitted to reopen the claim includes 
verifiable evidence of the veteran's claimed noncombat 
stressors, which bears directly and substantially upon the 
matter of service connection for PTSD, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The claim for service connection for PTSD is supported by 
a diagnosis of PTSD, credible evidence of non-combat 
stressors while in service, and medical evidence of a nexus 
between PTSD and the in-service stressors.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the previously denied 
claim of entitlement to service connection for PTSD has been 
received. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2007).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	New and Material Evidence

The determination as to whether new and material evidence has 
been submitted is a threshold jurisdictional issue to be 
decided independently by the Board, irrespective of the RO's 
determination on that matter, before it can adjudicate the 
merits of the issue. See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).

In April 1997 the Board denied entitlement to service 
connection for PTSD based on the veteran's failure to provide 
verifiable stressor information.  That decision was not 
appealed, and is final based on evidence then of record.  
38 U.S.C.A. § 7104.  Under 38 U.S.A. § 5108, VA must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.

New and material evidence "means evidence not previously 
submitted to agency decision makers" which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim." 38 C.F.R. § 3.156(a). [An amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply here, as the instant petition to reopen was 
filed prior to that date.]
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred. 38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997).  
Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors. Doran 
v. Brown, 6 Vet. App. 283 (1994).

Evidence received since the April 1997 Board decision was not 
previously submitted to agency decision makers, is relevant, 
and is so significant that it must be considered to decide 
fairly the merits of the claim of service connection for 
PTSD.  The claim was previously denied based on a finding 
that the diagnosis of PTSD was based on unverified stressors 
that were not supported by the record.  The veteran has 
submitted official Navy documents which provide specific 
names, dates, and locations of his claimed noncombat 
stressors.  The information provided by the veteran is 
specific enough that it should be verifiable. This evidence 
is sufficient to reopen the claim of service connection for 
PTSD, as it bears directly on the matter at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 
The Board finds, therefore, that new and material evidence 
has been received, and the claim of entitlement to service 
connection for PTSD is reopened. 



II.	Entitlement to Service Connection for PTSD

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in- 
service stressor occurred. 38 C.F.R. § 3.304(f) (2007).

If VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements. 38 C.F.R. § 3.304(f); See also 38 
U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran contends, in essence, that he is entitled to 
service connection for PTSD.  He attributes his current 
diagnosis of PTSD to viewing human remains while assigned to 
inspect the wreckage of an airplane crash.  Additionally, the 
veteran contends that a friend was killed in a motorcycle 
accident while in service.  

As an initial matter, the Board notes that the service 
medical records reflect no psychiatric complaints or 
treatment. At the time of military discharge, his psychiatric 
evaluation was normal.

The veteran filed a claim for Vietnam stress syndrome, or 
PTSD, in September 1991.  After a review of the claims file, 
the Board will accept, for purposes of this decision, that 
the veteran has a diagnosis of PTSD. Specifically, after a VA 
psychological examination performed in December 1995, a 
diagnosis of PTSD was reached. Therefore, the Board finds 
that the record supports a current diagnosis of PTSD.

Further, the veteran's current diagnosis has been related to 
military service. Specifically, during the December 1995 
examination, the veteran related seeing a portion of a human 
face while assigned to investigate the wreckage of an 
airplane crash.  The veteran also reported that two military 
police officers returned his motorcycle helmet with blood, 
hair, and brain matter inside after the death of his friend 
in a motorcycle accident. Based on the veteran's unverified 
stressors, the examiner diagnosed PTSD and major depressive 
disorder, severe without psychotic features.  Moreover, in 
July 2002 a VA social worker noted that the veteran was 
currently in individual and group therapy for PTSD based on 
the aforementioned stressors.  Therefore, the medical 
evidence establishes that the veteran's current psychiatric 
disorder is related to military service.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.

The Veterans Claims Court has determined that there need not 
be corroboration of every detail, including the veteran's 
personal participation in the claimed stressor. See Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The Suozzi Court held that 
an appellant need only offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Id., see also Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In December 1995 the veteran reported working on a temporary 
detail investigating the remnants of an A-4 airplane which 
crashed into the sea wall as a result of pilot error.  While 
handling the wreckage, he was exposed a portion of the 
pilot's remains.  Service administrative records indicate the 
veteran was assigned to the NAS Alameda from March 1964 to 
June 1965.  His Defense Department Form 214 (DD 214) 
indicates his military occupational specialty was aviation 
structural mechanic (AMS-7222).  

The veteran has submitted a Navy aircraft accident report 
which indicates an aircraft mishap occurred in October 1964 
at NAS Alameda.  Pilot error caused the aircraft to crash 
into the water and disintegrate on impact.  This information 
was submitted to the U.S. Armed Service Center for Unit 
Records Research (CURR), now the U.S. Army and Joint Services 
Records Research Center (JSRRC), which responded with 
information that a Navy pilot (C. D.) was killed in an 
airplane crash in October 1964 at NAS Alameda.  USCURR was 
unable to locate unit records which confirm the veteran was 
specifically assigned to the crew involved in the examination 
of the October 1964 aircraft mishap.  

The veteran also attributes his current psychological 
disability to the death of a friend in a motorcycle crash 
while stationed in Okinawa, Japan.  Service administrative 
records confirm the veteran was stationed in Okinawa from 
November 1965 to June 1967.  The veteran has submitted a 
report of casualty which indicates that a male soldier (J. 
D.) died as a result of injuries sustained in a motorcycle 
accident which occurred in September 1966 in Okinawa.  

In this case, the veteran has reported noncombat stressors 
which are corroborated by credible service records.  Although 
USCURR was unable to verify whether the veteran was 
specifically assigned to examine the salvaged remnants of the 
airplane crash which occurred in at NAS Alameda, this does 
not bar a grant of service connection.  The veteran's lay 
statements regarding his stressors are consistent with the 
circumstances of service, including his MOS and duty 
assignments.  The veteran provided significant details 
regarding the October 1964 airplane crash which were 
corroborated by contemporaneously generated Navy documents.  
In addition, a review of the veteran's enlisted performance 
record reflects significantly low marks in his "professional 
performance" and "adaptability" in November 1964.  The 
veteran's marks in these areas are consistently higher 
throughout the remainder of is service career. 

Based on corroborating evidence of the veteran's claimed 
noncombat stressors, and given the current diagnosis of PTSD, 
which has been medically linked to military service, with 
stressors consistent with service, the Board finds that the 
evidence is sufficient to corroborate that the stressors 
actually occurred.  For those reasons, the claim for 
entitlement to service connection for PTSD is granted.

III.	Duty to Notify and Assist

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. 

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in March 2002.  
Although notice was provided subsequent to issuance of the 
rating decision currently on appeal, defective notice was 
cured by the December 2002 readjudication of the veteran's 
claim.  In addition, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Inasmuch as the Board is allowing the grant of benefits, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
law had not been completely satisfied. Therefore, no further 
action is necessary under the mandate of the VCAA or 
Dingess/Hartman.




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted.  

Entitlement to service connection for PTSD is granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


